Mr. Justice Paxson
delivered the opinion of the court,
The single question which this record presents is, whether for new machinery furnished for and placed in an old mill, the party supplying the same is entitled to a lien against the building. The claim was evidently filed under the Act of May 1st 1861, Pamph. L. 550, Purdon 1028, and is for certain “materials, machinery and fixtures, namely : a bolt-header and screw-cutter, of the value of $640, furnished for and about the alteration, repairing and addition to said mill and manufactory.” The aforesaid Act of 1861 certainly does extend the mechanics’ lien law of, 1836, and its various supplements, to “ debts contracted for work done or materials furnished for or about the repair, alteration of, or addition to any house or other building.” In the ease in hand the building was neither repaired, altered nor enlarged. Two machines, the one a bolt-header and the other a screw-cutter, were sold by the plaintiff to the defendants, and placed in the factory in such *375manner that they could be run by the belting already attached to the other machinery. They could be removed at pleasure, without detriment to the building or to any of the other machinery. The court below held that the machines referred to were not a repair, alteration or addition to the building within the meaning of the Act of Assembly, and entered a judgment of nonsuit against the plaintiff. The refusal of the learned judge to take off the non-suit is assigned for error.
We cannot reverse this judgment without giving a forced construction to the language of the Act of Assembly. We were urged to do this at bar, for the reason that former Acts of Assembly relating to mechanics’ liens, had been interpreted by this court so as to embrace subjects not enumerated therein, and attention was called to the fact that the Act of 1836, subjecting buildings to the lien of mechanics and material-men for work and materials furnished for and about their erection and construction, had been extended by judicial construction to machinery placed in a mill or factory at the time of its erection. It is true our mechanics’ lien laws have generally been regarded as remedial, and have received a liberal construction. Eor myself I think it better the legislature should designate the different subjects for which a lien may be filed. If it intends to give a lien for new machinery placed in an old building it can be done by a few appropriate words. There is no evidence of such intention in the Act of 1861. The language of the act is so plain that a child can understand it.
Without referring in detail to the numerous cases arising under the Act of 1836 and its supplements, in which liens for machinery have been sustained, it will be found in all of them that the lien attached by reason of the erection and construction of a new building. In the recent case of Parrish & Hazzard’s Appeal, 2 Norris 111, there was a new erection intended for an enlargement of the works, a substantial improvement, the construction of which enabled the lien for the new engine and boilers to attach. It is possible that if in the case in hand there had been any repairs, alterations or additions to the building, and the two machines had been furnished therefor, or had been rendered necessary thereby, a lien might have attached. It would have attached by reason of the repairs, alterations or additions to the building and the relation of the machinery thereto. It was urged, however, that under the above line of decisions the machines referred to were an addition, alteration or repair to the building in which they were placed. This would be carrying the doctrine of constructive liens too far. When the legislature referred to the repair of a building it did not mean a machine. It is true a piece of machinery may be so used in a building as to become a part of the freehold and pass by a sale thereof, or be bound by a mortgage or judgment: Voorhis v. Freeman, 2 S. & R. 116; Pyle v. Pennock, Id. 390. In a qualified *376sense it may be said to be a part of the building, and has sometimes, as we have seen, been the subject of a lien thereon. It is more accurate, however, to speak of it as an appurtenant to the building which passes with the freehold.
No attempt was made to sustain this lien under the Act of 1856. Nor could it have been done successfully, as it does not come within the provisions of said act.
Judgment affirmed.
Justice Trunkey dissented.